Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1 and 14 are currently pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Austria on October 23 2019. It is noted, however, that applicant has not properly filed a certified copy of the ATA50916/2019 application as required because the Foreign priority document was filed via EFS-Web which is not permitted. See MPEP 502.05(II)(B).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a machine network plan (claims 1 and 9) and a product synthesis plan (claims 1 and 9) a transport unit (claims 9 and 12, written description defines a transport as the structure to transport a product between stations), and a linking unit (claims 1 and 12, written description defines a processor as the structure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a machine network plan” and “a product synthesis plan” that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows examples of “machine network plan” in figures 1-4 where each defines a network of nodes to model the manufacturing plant. The specification further shows examples of “product synthesis plan” in figures 5-6 where each defines a network of nodes to model the product to be produced. Nonetheless, the written description fails to disclose the corresponding structure for each of the “plans” configured to invoke the claimed functions (to model the manufacturing plant or to model the product to be produced).  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are mathematical models with representation of nodes and edges, therefore do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Claim 1 recites the element “The method” (preamble, line 1) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.
Claims 1 and 9 each recites the elements “the manufacturing nodes” (line 8 of claim 1), “the hierarchical structure” (lines 9-10), “the form” (line 10), “the manufacturing processes” (line 12), “an operation node and product synthesis nodes” (line 12), “edges” (line 13), “a manufacturing node” (line 15), “each operation node” (line 16), “the manufacturing process” (line 17), and/or “the relevant operation node” (lines 17-18) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.
Claims 2-8 and 10-14 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1 or claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2017/0206127).

With respect to claims 1 and 9, Thompson teaches of a method for producing a product in a manufacturing plant (assembly line 10 produces product 16, fig.1) having a number of manufacturing stations, the product as it is being produced moving between successive manufacturing stations by transport units (the supply stage, attachment 
modeling the manufacturing plant with a machine network plan that models the manufacturing plant as a network of manufacturing nodes (modeling the assembly line 10 as a network of nodes 20-28, fig.1 and par.0022), wherein a manufacturing node is at least one of a manufacturing station for carrying out a manufacturing process step or a transport unit for moving the product (the supply stage, attachment stage, collection stage, finish stage, and test stage via nodes 20-28 stations and transport of producing product 16, fig.1 and par.0022), where the manufacturing nodes in the machine network plan are connected by edges (edges connecting between nodes of the various stages of producing the product 16, fig.1 and par.0023);
modeling the product to be produced with a product synthesis plan that models the hierarchical structure of the product in the form of a tree of product synthesis nodes (modeling hierarchical structure product 16 in the form of a tree as shown in fig.1), wherein a product synthesis node is an operation node or a product node (tracking plurality of nodes processing a product with each of a plurality of edges connected to at least one of the plurality of nodes where a number of products produced passing through the nodes and edges, par.0088), and the product being produced in the manufacturing processes is changed at an operation node and product synthesis nodes are connected by edges in the product synthesis plan (the five stages via nodes 20-28 where the processes of attaching component 12 and component 14 at the attachment stage/nodes are connected via edges to produce the final product 16, fig.1 and par.0022); and 
linking the machine network plan and the product synthesis plan with each other to form a manufacturing sequence (plurality of nodes 20-28 form plurality of paths through the assembly line 10 represent a sequence of nodes and edges connecting the nodes, fig.1 and par.0024), the linking including selecting a manufacturing node of the machine network plan for each operation node of the product synthesis plan, wherein the selected manufacturing node carries out the manufacturing process to be carried out at the relevant operation node (a particular path [path 30 of plurality of paths as 

With respect to claim 2, Thompson teaches wherein the machine network plan and the product synthesis plan are linked in a software based manner (modeling of the 5 stages and the product passing through the 5 stages are linked as shown in fig.1) and wherein all possible mappings of the product synthesis plan on the machine network plan are determined in the software-based manner, and one of the possible mappings is selected as the manufacturing sequence (computing device 54 enumerates the various paths representing sequences of nodes and connecting edges that a product 16 passes through within the assembly line 10 to determine at least one product 16 failed one or more of the approval metrics, par.0039; determines confidence interval and a p-value for each path to identify malfunctioning path, par.0040; and identify an optimal path through the assembly line 10 based on first scores that represent a minimum cost to produce a product 16, par.0061).

With respect to claim 3, Thompson teaches wherein an optimality criterion is defined for a manufacturing sequence, and the manufacturing sequence which best meets the optimality criterion is selected (computing device 54 enumerates the various paths representing sequences of nodes and connecting edges that a product 16 passes through within the assembly line 10 to determine at least one product 16 failed one or more of the approval metrics, par.0039; determines confidence interval and a p-value for each path to identify malfunctioning path, par.0040; identifies malfunctioning node 

With respect to claim 4, Thompson teaches wherein a manufacturing outlay value is assigned to each manufacturing node of the machine network plan and, as an optimality criterion, a manufacturing outlay is determined as a sum of the manufacturing outlay values of the manufacturing node involved in the manufacturing sequence (determine first score to identify set of edges through the assembly line and determine a second score for each of the plurality of nodes then the sum of first and second scores, par.0061-0062).

With respect to claim 5, Thompson teaches wherein the manufacturing outlay value is a time or a defined cost value (the scores represent a cost value, par.0061).

With respect to claim 6, Thompson teaches wherein a weighted sum of the manufacturing outlay values of the manufacturing nodes of the manufacturing sequence is determined as the manufacturing outlay (determines score for each of plurality of edges and each plurality of nodes, par.0061-0062, where the score for the nodes is based on the score of the edge associated with the node and the score may represented a ratio or percentage, par.0062).

With respect to claim 7, Thompson teaches wherein, during or after execution of a manufacturing process step at a manufacturing node of the manufacturing sequence, the manufacturing sequence for the product is re-determined by re-linking the product synthesis plan and machine network plan, and a further production of the product is carried out using a new manufacturing sequence (adjusting operation of the assembly line 10 by re-calibrating one or more paths included in the assembly line, par.0066).

With respect to claim 8, Thompson teaches wherein, during or after the execution of a manufacturing process step at each manufacturing node of the manufacturing sequence, the manufacturing sequence for the product is re-determined (automatically 

With respect to claim 10, Thompson teaches further comprising a plant controller (computing device 54) that controls the number of manufacturing stations and the transport units of the manufacturing plant for manufacturing the product (performs root cause analysis for assembly line 10 including a plurality of nodes/stages that produces/processes a product 16, par.0035-0036).

With respect to claim 11, Thompson teaches wherein the plant controller controls the manufacturing plant to carry out the manufacturing sequence for producing the product (manufacture sequence of assembly line 10 via 5 different stages of producing a product, fig.1).

With respect to claim 12, Thompson teaches further comprising a linking unit (computing device 54 includes processor 60, par.0035), wherein the linking unit links the machine network plan and the product synthesis plan to each other to form the manufacturing sequence, and wherein the linking unit selects the selected manufacturing node of the machine network plan for each operation node of the product synthesis plan (a particular path [path 30 of plurality of paths as shown in fig.1] through the assembly line 10 representing sequence of nodes and edges connecting the nodes included in the sequence, par.0024; computing device 54 enumerates the various paths representing sequences of nodes and connecting edges that a product 16 passes through within the assembly line 10 to determine at least one product 16 failed one or more of the approval metrics, par.0039; determines confidence interval and a p-value for each path to identify malfunctioning path, par.0040; identifies malfunctioning node and identify an optimal path through the assembly line 10 based on first scores that represent a minimum cost to produce a product 16, par.0061).



With respect to claim 14, Thompson teaches wherein the transport units transport the product as it is being produced between successive manufacturing stations (product 16 being produced and transported from the first to the fifth stages/nodes of the assembly line, fig.1).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2010/0138017, EP3506133A1, and CN105243237A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   November 6, 2021